DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment after non-final and remarks filed on 09/07/2021. Currently, claims 7-13 are pending.
Response to Amendment
3.	The declaration under 37 CFR 1.132 filed 09/07/2021 is insufficient to overcome the rejection of claim 1 based upon Suguira (Publication No. U.S. 2015/0179830 A1) in view of Yao as set forth in the last Office action because: 
Declaration refers to invention, not the claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suguira (Publication No. U.S. 2015/0179830 A1) in view of Yao (U.S. Patent No. 8,143,608 B2).
Regarding claim 7, Suguira shows in Figs. 1-3 an optical sensing module (100),
comprising: a light source (70, i.e., light emitting portion), wherein the light source (70) is configured to emit a first optical signal; an optical sensing device (light receiving proximity sensor (12, i.e., light receiving portion, corresponding to a rain sensor), configured to sense the first optical signal reflected by an object (rain) to be sensed, (paragraph 0025, lines 14-16), and a filter layer, wherein the filter layer (definition portion, 30) covers the proximity sensor. Suguira does not disclose an ambient light sensor configured to sense a second optical signal, wherein the first and a filter layer, wherein the filter layer
optical signal and the second optical signal are different (proximity sensor light and ambient light),
 without covering the ambient light sensor and is configured to filter out the first optical signal (from light emitting portion (70)) when the first optical signal is incident on the filter layer (80) at an incident angle outside specific range, 
and a structural part, comprising: a first hole formed above the light source (16, LED); a second hole formed above the optical sensing device; and an isolation part formed between the optical sensing device and the light source. Yao shows in Fig.14-15 discloses an ambient light sensor (14, i.e. ambient light sensor) configured to sense a second optical signal, wherein the first and a filter layer, wherein the filter layer optical signal and the second optical signal are different and a structural part, comprising: a first hole (31) formed above the light source (16, LED ); a second hole formed above the optical sensing device (10) ; and an isolation part (gap between LED board and sensor board) formed between the optical sensing device and the light source (16). It would have been obvious to one of ordinary skill in the art to provide an ambient light sensor such as disclosed in Yao to the device of Siguira for the purpose of optimizing sensor detection.


detector (14)) is proximity sensor (col. 7, lines 41-47).

Regarding claim 9, Sugiura discloses wherein the first optical sensor (100) is an

infrared light sensor (third light receiving portion (14), paragraph 0030).

Regarding claim 10, Yao further comprising: a second optical sensor (14, 

i.e., second light receiving portion), configured to sense a second optical signal, wherein 

the first optical signal and the second optical signal are different.

Regarding claim 11, Yao further discloses wherein the second optical sensor is

an ambient light sensor (ambient light detector (14), col. 5, lines 57-58).  


Regarding claim 12, Yao further discloses wherein the light source is an infrared

light diode (col. 5, lines 25-26, also see Fig. 7). 
 

6. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 
Sugiura (Publication No. U.S. 2015/0179830 A1), and Yao (U.S. Patent No. 8,143,608 B2) as applied to claim 7 above and further in view of Hebert (Publication No. U.S.2012/0312962 A1).

Regarding claim 13, the modified device of Suguira and Yao discloses the claimed invention as stated above. The modified device of Suguira and Yao does not disclose wherein a material of the filter layer comprises at least one of Silicon dioxide. Titanium dioxide and Tantalum pentoxide. Hebert shows in Fig. 5B or discloses
wherein a material of the filter layer (520) comprises at least one of Silicon dioxide (paragraph 0039), Titanium dioxide and Tantalum pentoxide. It would have been

Suguira and Yao for the purpose of providing a desired spectral range of radiation to the optical sensor.

Response to Arguments
7.	Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
	In response to amendments to claim 7 and the motivation to combine Sugiura, Yao and Bhat references, the examiner submits that the Bhat reference is not required due to the amendments to claim 7. In addition, subject matter such as “noise” or “are-signal-to-noise ratio’ are not recited in the claims. Therefore, the scope and relevance to the claims are not clearly provided.
Conclusion in
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han (Publication U.S. 2016/00558309 A1) discloses reflective surfaces for PPG signal detection.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KEVIN WYATT/Examiner, Art Unit 2878  




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878